Exhibit 10.194

 

AMENDMENT NO. 7 TO UNSECURED PROMISSORY NOTE

(Original Principal Amount $2,500,000)

 

This Amendment No. 7 to Unsecured Promissory Note (the "Amendment") is made as
of this 23 day of January, 2019, by and between TWINLAB CONSOLIDATED HOLDINGS,
INC., a Nevada corporation ("Maker"), and GREAT HARBOR CAPITAL, LLC, a Delaware
limited liability company ("Holder").

 

WHEREAS, the Maker is indebted to the Holder under a certain Unsecured
Promissory Note in the principal amount of Two Million Five Hundred Thousand
Dollars ($2,500,000) dated January 28, 2016, as amended by that certain
Amendment No.1 to Unsecured Promissory Note, dated March 21, 2016, that certain
Amendment No. 2 to Unsecured Promissory Note, dated April 5, 2016, that certain
Amendment No. 3 to Unsecured Promissory Note, dated July 21, 2016, that certain
Amendment No. 4 to Unsecured Promissory Note, dated December 30, 2016, that
certain Amendment No. 5 to Unsecured Promissory Note, dated March 14, 2017, and
that certain Amendment No. 6 to Unsecured Promissory Note, dated August 30, 2017
(as amended, the "Note"); and

 

WHEREAS, the Borrower and the Holder have agreed to amend the Note in accordance
with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     In the introduction date, the phrase "January 28, 2019" is hereby
restated in its entirety to read as "June 30, 2019" such that the Maturity Date
shall be June 30, 2019.

 

2.     Except as expressly amended hereby, all terms and conditions of the Note
shall remain in full force and effect.

 

3.     Upon the effectiveness of this Amendment, each reference in the Note to
"the Note," "this Note," "hereunder," "hereof," "herein," or words of similar
import shall mean and be a reference to the Note, as amended by this Amendment.

 

4.     This Amendment constitutes the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, understandings, and agreements between such parties with
respect to the subject matter hereof. To the extent of any conflict between the
terms and conditions of this Amendment and the Note, the terms and conditions of
this Amendment shall govern.

 

5.     This Amendment may be executed in one or more counterparts, including by
means of facsimile and/or portable document format, each of which shall be an
original and all of which shall together constitute one and the same document.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

Amendment No. 7 to Unsecured Promissory Note ($2,500,000 – Great Harbor)

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Maker and Holder have executed this Amendment as of the date
first above written.

 

 

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony Zolezzi

 

 

 

Anthony Zolezzi

 

 

 

Chief Executive Officer

 

 

 

 

 

GREAT HARBOR CAPITAL, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Bugge

 

 

 

Mark J. Bugge

 

 

 

Secretary

 

 

 

Amendment No. 7 to Unsecured Promissory Note ($2,500,000 – Great Harbor)